The Honorable Boyd Hickinbotham State Representative P.O. Box 326 Salem, AR 72576-0326
Dear Representative Hickinbotham:
You have requested an Attorney General opinion in response to the following question:
  Can a city council in a city of the second class transfer the mayor's supervisory authority over city hall non-department head personnel to the city recorder/treasurer?
It is my opinion that the city council in a city of the second class can transfer the mayor's supervisory authority over city hall non-department head personnel to the city recorder/treasurer.
The authority to supervise city hall non-department head personnel is not specifically addressed by state law. State law describes the mayor's duties very generally in A.C.A. § 14-44-107 and -108, and it delegates to the city council the power to prescribe specific duties for the mayor. This delegation is derived primarily from A.C.A. § 14-42-307 and A.C.A. § 14-54-101. (These statutes set forth the general powers of municipalities, which are stated broadly enough to encompass the authority to prescribe the specific duties of municipal officers.) In addition, A.C.A. § 14-43-504 states:
(b) The mayor shall:
*     *     *
  (3) Perform such other duties compatible with the nature of his office as the city council may from time to time require.
A.C.A. § 14-43-504(b).
Although the above-quoted statute is included in the set of statutes that govern cities of the first class, a previous Attorney General opined that in the absence of a similar specific grant of authority to city councils in cities of the second class, this section can reasonably be interpreted to apply to cities of the second class, as well as to cities of the first class. See Op. Att'y Gen. No. 96-328. I agree.
Moreover, city councils in cities of the second class are specifically empowered to prescribe the duties of the recorder/treasurer. This authority is derived from A.C.A. § 14-44-109, which requires city recorders and city treasurers to perform such duties "as may be prescribed by any ordinance of the city. . . ." Id.
Because the authority to supervise city hall non-department head personnel is not specifically granted by state law to the mayor, and because state law allows the city council to prescribe the duties of both the mayor and the recorder/treasurer, I must conclude that under state law, the city council may transfer that supervisory authority from the mayor to the recorder/treasurer.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh